                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

NICKOLAS LIGHT                                                                      PLAINTIFF
ADC #220857

v.                             Case No. 4:19-cv-00684-KGB-BD

MATTHEW HODGE,                                                                    DEFENDANT
Administrator, Lonoke County Detention Facility

                                          JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that plaintiff Nickolas Light’s claims are hereby dismissed, without prejudice.

       It is so adjudged, this 8th day of April, 2020.



                                                          _______________________________
                                                          Kristine G. Baker
                                                          United States District Judge
